Citation Nr: 1113375	
Decision Date: 04/05/11    Archive Date: 04/15/11

DOCKET NO.  10-02 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel







INTRODUCTION

The Veteran served on active duty from September 1961 to September 1964.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied the benefit sought on appeal.

Although the Veteran requested a hearing before the Board in his VA Form 9, dated in January 2010, the record reflects that he failed to report for a scheduled Board hearing on October 28, 2010, without explanation.  Therefore, the Board finds that a reasonable effort was made to afford the Veteran with his requested hearing and that further action is not required in this regard.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran contends that he has a low back disorder that resulted after he fell through a metal hatch onto the metal floor of a personnel carrier, while in active service.

At the outset, the Board notes that the record includes an authorization form dated in March 2009 provided to the Veteran's Congressman indicating that the Veteran had applied for benefits from the Social Security Administration (SSA).  To date, however, a copy of the Veteran's SSA records has not been associated with the claims file.  In this regard, the Board notes that the possibility that SSA records could contain evidence relevant to the claim cannot be foreclosed absent a review of those records.  As such, this case must be remanded to obtain the SSA records.  See 38 C.F.R. § 3.159(c)(2) (2009); see also Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

Additionally, the Veteran submitted a statement from a VA physician regarding his low back condition in February 2011, after the Veteran's appeal had been certified to the Board.  This statement was not accompanied by a waiver of consideration by the agency of original jurisdiction.  See 38 C.F.R § 20.1304 (2010).  Remand for the issuance of a supplemental statement of the case is required.  See 38 C.F.R § 19.31 (2010).

The Board also finds that, on remand, the Veteran should be afforded a VA examination to determine the nature and etiology of his low back disorder.  In this regard, the Board points out that the February 2010 statement from a VA physician provides an opinion connecting the Veteran's low back disorder with the injury that he sustained while in service.  Notably, however, the VA physician did not have the opportunity to review the Veteran's SSA records.  Additionally, the examiner did not indicate whether he had reviewed the Veteran's service treatment records or whether he had provided the Veteran with an examination.  Therefore, pursuant to the duty to assist, once the foregoing development has been accomplished, the Veteran should be provided a VA examination to determine the nature and etiology of his low back disorder.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

As this case is being remanded for the foregoing reasons, any recent VA treatment records should also be obtained on remand.  In this regard, the Board observes that the Veteran has received fairly regular VA treatment for his low back disorder, and records of his VA care, dated since February 2009, have not been associated with the claims file.  Under the law, VA must obtain these records.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Finally, the Veteran has indicated that he injured his back when he fell through a hole in a floor in a house in December 2007.  The Veteran should be asked if he received any treatment at the time of this injury, and if so, the records of treatment should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a complete copy of the Veteran's treatment records from the Atlanta VA Healthcare System, dated since February 2009.  

2.  Make arrangements to obtain copies of all documents or evidentiary material pertaining to the Veteran's application(s) for SSA disability benefits.  If these records are not available, a negative reply must be provided.

3.  Ask the Veteran if he received any treatment for his low back at the time of his injury in December 2007.  If he responds affirmatively, make arrangements to obtain copies of all treatment records related to the injury.

4.  After the foregoing development has been completed, schedule the Veteran for an appropriate VA examination for his low back disorder.  The claims file and a complete copy of this REMAND should be reviewed in association with the examination.  The VA examination report should indicate that this has been accomplished.  All necessary studies and tests should be conducted.   

The examiner should diagnose and describe all current low back disorders found to be present.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed low back disorder had its clinical onset during active service or is related to any in-service disease, event, or injury, including the fall through a metal door that the Veteran incurred while on active service.  In providing this opinion, the examiner should specifically address the February 2011 opinion from S.A., M.D., a VA physician. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  

5.  Review the claims file to ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  In particular, review the VA examination report to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  Finally, readjudicate the Veteran's claim on appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case.  After they have had an adequate opportunity to respond, this issue should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.   See 38 C.F.R. § 20.1100(b) (2010).


